Case 1:20-cv-21891-XXXX Document 1 Entered on FLSD Docket 05/05/2020 Page 1 of 12



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA
  ------------------------------------------------------------------------X
  SHUONTAY CAMPBELL
                                                                        CASE NO.:
                     Plaintiff,


          -against-


  AVANT SCHOOL OF EXCELLENCE, INC.,
                             Defendant.
  -------------------------------------------------------------------------X
                              COMPLAINT AND DEMAND FOR JURY TRIAL


          Plaintiff, SHUONTAY CAMPBELL (hereinafter referred to as “Plaintiff”), by and through

  undersigned counsel, hereby sues Defendant, AVANT SCHOOL OF EXCELLENCE, INC.,

  (hereinafter “Defendant” or “AVANT”), and files this Complaint and alleges as follows:

                                            NATURE OF ACTION

     1. This action is brought under the Florida Civil Rights Act §760.01, et seq., Florida Statutes

         (FCRA); and the Americans with Disabilities Act (“ADA”) to redress Defendant’s

         violations due to Defendant’s discrimination and unlawful termination of Plaintiff.

                                        JURIDICTION AND VENUE

     2. This court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) and the

         Americans with Disabilities Act (“ADA”).

     3. The Southern District of Florida, Miami-Dade Division is proper under 28 U.S.C. § 1391

         (b)(1) because Defendant is a resident of, has agents, and/or transacts its affairs in this

         district.

                                                          1
Case 1:20-cv-21891-XXXX Document 1 Entered on FLSD Docket 05/05/2020 Page 2 of 12



     4. Venue is proper because under 28 U.S.C. § 1391 (b)(2) because all or a substantial part of

        the events giving rise to this cause occurred in this district.

                                                 PARTIES

     5. Plaintiff is an individual woman residing in Miami-Dade County, Florida for all times

        relevant to this action.

     6. Defendant is a Florida Not for Profit entity located in Miami-Dade County.

     7. At all times relevant to this action, Plaintiff was an employee of Defendant.

     8. At all times relevant to this action, Defendant was an employer within the meaning of the

        ADA.

     9. At all times relevant to this action, Defendant is an employer with 20 or more employees.

                                        STATEMENT OF FACTS
     10. Plaintiff brings forth this action in Federal Court pursuant to the FCRA and ADA.

     11. AVANT is a preparatory college school.

     12. On or about August 14, 2018 Plaintiff CAMPBELL was hired by AVANT as a

        Mathematics Teacher.

     13. Plaintiff CAMPBELL made Defendant aware of the difficulties she experienced in the

        classroom.

     14. In light of this issue, Plaintiff CAMPBELL asked for assistance from other teachers and

        team leaders to help control and manage her classroom. Plaintiff requested assistance from

        leadership as well as support in the form of another teachers’ help.

     15. In light of the above issue, Plaintiff CAMPBELL asked for assistance from other teachers

        and team leaders to make necessary changes to the overall make up of her class.

     16. Again, Plaintiff CAMPBELL was not given the assistance or support which she sought

        from her superiors.

                                                    2
Case 1:20-cv-21891-XXXX Document 1 Entered on FLSD Docket 05/05/2020 Page 3 of 12



     17. Due to the work-related stress, Plaintiff CAMPBELL’S blood pressure began to rise

        causing her to feel dizzy and light-headed while in the classroom.

     18. At all relevant times to this action, Plaintiff requested breaks, employees without a

        disability, outside of her protected class, were given breaks while she was not.

     19. In or around September 17, 2018, Plaintiff CAMPBELL was teaching and was suddenly

        rushed to the hospital because she suffered a stroke.

     20. Pursuant to Plaintiff CAMPBELL’s physician’s orders, she was required to remain home

        for one (1) week.

     21. Plaintiff CAMPBELL requested time off from her Team Lead, and again was denied the

        requested time off.

     22. Upon Plaintiff CAMPBELL’s return from sick leave, again, Plaintiff was not provided

        with the requested classroom support.

     23. RAVENELL was fully aware of Plaintiff CAMPBELL’s requests and need for additional

        support from staff in order to help facilitate her medical condition while teaching.

     24. On or about October 23, 2018, Defendant’s RAVENELL terminated Plaintiff’s

        employment.

     25. RAVENELL stated “WE DO NOT THINK YOU CAN HANDLE THE STRESS OF THE

        JOB.”

     26. Defendant discriminated against and terminated Plaintiff CAMPBELL on the basis of

        Plaintiff’s disability and because Plaintiff CAMPBELL complained or opposed the

        unlawful conduct of Defendant related to the above protected classes.

     27. All conditions precedent have occurred or been met, which includes the filing of a charge

        of discrimination with the U.S. Equal Employment Opportunity Commission prior to one



                                                  3
Case 1:20-cv-21891-XXXX Document 1 Entered on FLSD Docket 05/05/2020 Page 4 of 12



        hundred eighty (180) days from the filing of this Complaint and the issuance of a Notice of

        Right to Sue on February 5, 2020.

     28. Defendant retaliated against Plaintiff CAMPBELL for engaging in protected activity.

     29. The above are just some examples of the unlawful discrimination and retaliation to which

        Defendant subjected Plaintiff.

     30. Plaintiff CAMPBELL claims actual discharge and also seeks reinstatement.

     31. As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded, victimized,

        embarrassed, and emotionally distressed.

     32. As a result of Defendant’s unlawful and discriminatory actions, Plaintiff has endured

        financial hardships and irreparable damage to Plaintiff’s professional reputation.

     33. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

        continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

        compensation, which such employment entails. Plaintiff has also suffered pecuniary losses,

        emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary

        losses. Plaintiff further claims aggravation, activation, and/or exacerbation of any

        preexisting condition.

     34. As Defendant’s actions were malicious, willful, outrageous, and conducted with full

        knowledge of the law, Plaintiff demands punitive damages against Defendant.

     35. Plaintiff further claims aggravation, activation and exacerbation of a preexisting condition.

     36. The above are just some examples of unlawful discrimination and retaliation to which the

        Defendant subjected Plaintiff.




                                                    4
Case 1:20-cv-21891-XXXX Document 1 Entered on FLSD Docket 05/05/2020 Page 5 of 12



                              AS A FIRST CAUSE OF ACTION
                                DISCRIMINATION UNDER
                         THE AMERICANS WITH DISABILITIES ACT

     37. Plaintiff realleges and incorporates by reference each allegation contained in paragraph 1

        through 36 and further alleges as follows.

     38. Plaintiff claims Defendant violated Title I of the Americans with Disabilities Act of 1990

        (Pub. L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the United

        States Code, beginning at section 12101.

     39. SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered entity shall

        discriminate against a qualified individual with a disability because of the disability of such

        individual in regard to job application procedures, the hiring, advancement, or discharge of

        employees, employee compensation, job training, and other terms, conditions, and

        privileges of employment.”

     40. Section 102 continues: “As used in subsection (a) of this section, the term ‘discriminate

        against a qualified individual on the basis of disability’ includes … (4) excluding or

        otherwise denying equal jobs or benefits to a qualified individual because of the known

        disability of an individual with whom the qualified individual is known to have a

        relationship or association.”

     41. Plaintiff is disabled, a member of a protected class and therefore protected under the ADA.

     42. By the conduct described above, Defendant engaged in discrimination against Plaintiff

        because of Plaintiff’s disability and subjected Plaintiff to disability-based hostility.

     43. Specifically, this discrimination was based upon Plaintiff’s disability in that Plaintiff would

        not have been the object of discrimination but for the fact of her disability.

     44. At all relevant times to this action, Plaintiff CAMPBELL suffered a stroke, high blood


                                                     5
Case 1:20-cv-21891-XXXX Document 1 Entered on FLSD Docket 05/05/2020 Page 6 of 12



        pressure and severe migraines and as a result required a brief period of hospitalization.

     45. Plaintiff CAMPBELL notified Defendant of her stroke and Defendant acknowledged her

        request and in turn granted leave.

     46. At all relevant times, Plaintiff CAMPBELL put defendant on notice of her need for

        accommodations as a result of her illness and resulting disability.

     47. On multiple occasions, Plaintiff CAMBELL asked for the help of teachers and team leaders,

        including that of RAVENELL.

     48. Defendant violated the section cited herein by creating and maintaining discriminatory

        working conditions, and otherwise discriminating and retaliating against the Plaintiff

        because of Plaintiff’s stroke and the necessary time to recover.

     49. Defendant violated the above and Plaintiff CAMPBELL suffered numerous damages as a

        result.

        WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                  a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                  violation of the ADA;

                  b. Issue an order prohibiting further discrimination;

                  c. Order equitable relief including but not limited to back pay, reinstatement or front

                  pay in lieu of reinstatement, and all other equitable relief provided in the ADA;

                  d. Award Plaintiff all compensatory and liquidated damages provided for in the

                  ADA; and

                  e. Award Plaintiff her costs, attorney’s fees, pre-judgment and post-judgment

                  interest and such other and further relief as the Court deems proper.




                                                     6
Case 1:20-cv-21891-XXXX Document 1 Entered on FLSD Docket 05/05/2020 Page 7 of 12



                               AS A SECOND CAUSE OF ACTION
                                    RETALIATION UNDER
                           THE AMERICANS WITH DISABILITIES ACT

  50. Plaintiff realleges and incorporates by reference each allegation contained in paragraph 1

     through 36 and further alleges as follows.

  51. SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate against any

     individual because such individual has opposed any act or practice made unlawful by this

     chapter or because such individual made a charge, testified, assisted, or participated in any

     manner in an investigation, proceeding, or hearing under this chapter.

  52. Plaintiff is disabled and as such is protected class under the ADA.

  53. Plaintiff CAMPBELL informed Defendant and Defendants of her stroke, high blood pressure

     and severe migraines.

  54. As a result of Plaintiff’s need for accommodations and complaints of assistance, Defendant’s

     terminated Plaintiff.

  55. By the conduct described above, Defendant retaliated against Plaintiff for engaging in

     protected activity.

  56. Plaintiff CAMPBELL objected to Defendant’s attempts to terminate her employment with

     Defendant.

  57. Defendant terminated Plaintiff CAMPBELL’s employment with Defendant as a result of her

     disability.

  58. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

     rights. Defendant and its leadership team were aware that discrimination on the basis of

     Plaintiff’s disability was unlawful but acted in reckless disregard of the law.

  59. Defendant violated the above and Plaintiff CAMPBELL suffered numerous damages as a


                                                   7
Case 1:20-cv-21891-XXXX Document 1 Entered on FLSD Docket 05/05/2020 Page 8 of 12



     result.

     WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                  a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                  violation of the ADA;

                  b. Issue an order prohibiting further discrimination;

                  c. Order equitable relief including but not limited to back pay, reinstatement or front

                  pay in lieu of reinstatement, and all other equitable relief provided in the ADA;

                  d. Award Plaintiff all compensatory and liquidated damages provided for in the

                  ADA; and

                  e. Award Plaintiff her costs, attorney’s fees, pre-judgment and post-judgment

                  interest and such other and further relief as the Court deems proper.

                               AS A THIRD CAUSE OF ACTION
                   DISABILITY DISCRIMINATION AND HARASSMENT UNDER
                                          FCRA

  60. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

     paragraphs 40 above.

  61. Plaintiff is a disabled and is a member of a protected class under the FCRA.

  62. By the conduct describe above, Defendant has intentionally engaged in discrimination against

     Plaintiff because of Plaintiff’s disability and subjected the Plaintiff to disability -based

     animosity.

  63. Such discrimination was based upon the Plaintiff’s disability in that Plaintiff would not

     have been the object of discrimination but for her disability.

  64. At all relevant times, Plaintiff put Defendant on notice of her need for accommodations as a

     result of her stroke, migraines and high blood pressure.


                                                     8
Case 1:20-cv-21891-XXXX Document 1 Entered on FLSD Docket 05/05/2020 Page 9 of 12



  65. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

     rights. Defendant and its leadership team were aware that discrimination on the basis of

     Plaintiff’s disability was unlawful but acted in reckless disregard of the law.

  66. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

     possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s employment

     with the Defendant.

  67. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has

     been exposed to ridicule and embarrassment, and has suffered emotional distress and

     damage.

  68. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

     representatives, and the Defendant’s failure to make prompt remedial action to prevent

     continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

     federal law.

  69. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

     malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

     Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

     law, to punish the Defendant for its actions and to deter it, and others, from such action in the

     future.

  70. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

     damages as a result of Defendant’s discriminatory practices unless and until this Honorable

     Court grants relief.


      WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:




                                                   9
Case 1:20-cv-21891-XXXX Document 1 Entered on FLSD Docket 05/05/2020 Page 10 of 12



              a. Adjudge and decree that Defendant has violated the FCRA, and has done so

                  willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

              b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

                  benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                  the unlawful employment practices described herein;

              c. Enter an award against Defendant and award Plaintiff compensatory damages for

                  mental anguish, personal suffering, and loss of enjoyment of life;

              d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with

                  the full benefits Plaintiff would have had Plaintiff not been discriminated against

                  by Defendant, or in lieu of reinstatement, award front pay;

              e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

                  and

              f. Grant Plaintiff such additional relief as the Court deems just and proper under the

                  circumstances.


                                    AS A FOURTH CAUSE OF ACTION
                                      RETALIATION UNDER FCRA

   71. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

      paragraphs 36 above.

   72. Plaintiff is a member of a protected class under the FCRA.

   73. As a result of Plaintiff’s need for accommodations, Defendant’s terminated Plaintiff.

   74. By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights

      protected under the FCRA.




                                                    10
Case 1:20-cv-21891-XXXX Document 1 Entered on FLSD Docket 05/05/2020 Page 11 of 12



    75. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

       rights. Defendant and its supervisory personnel were aware that discrimination on the basis

       of Plaintiff’s disability was unlawful but acted in reckless disregard of the law.

    76. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has

       been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

    77. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant’s failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

       federal law.

    78. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

       malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

       Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

       law, to punish the Defendant for its actions and to deter it, and others, from such action in the

       future.

    79. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

       damages as a result of Defendant’s discriminatory practices unless and until this Honorable

       Court Grants relief:




       WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:


                      a. Adjudge and decree that Defendant has violated the FCRA, and has done

                          so willfully, intentionally, and with reckless disregard for Plaintiff’s rights;




                                                    11
Case 1:20-cv-21891-XXXX Document 1 Entered on FLSD Docket 05/05/2020 Page 12 of 12



                     b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back

                        pay, benefits' adjustment, and prejudgment interest at amounts to be proved

                        at trial for the unlawful employment practices described herein;

                     c. Enter an award against Defendant and award Plaintiff compensatory

                        damages for mental anguish, personal suffering, and loss of enjoyment of

                        life;

                     d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and

                        with the full benefits Plaintiff would have had Plaintiff not been

                        discriminated against by Defendant, or in lieu of reinstatement, award front

                        pay;

                     e. Award Plaintiff the costs of this action, together with a reasonable attorneys'

                        fees; and

                     f. Grant Plaintiff such additional relief as the Court deems just and proper

                        under the circumstances.


                                          JURY DEMAND

         Plaintiff demands a trial by jury for the claims set forth in the complaint.

   Dated: May 5, 2020

         Miami, FL

                                                        DEREK SMITH LAW GROUP, PLLC
                                                        Attorneys for Plaintiffs

                                                        By: /s/ Tiffani-Ruth Brooks
                                                            Tiffani-Ruth I. Brooks, Esq.
                                                            Tiffani@dereksmithlaw.com
                                                            701 Brickell Avenue, Suite 1310
                                                            Miami, FL 33131
                                                            (305) 946-1884


                                                   12
